Cite as 2017 Ark. App. 582


                  ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CV-16-514

 ANGELA MOODY                                       Opinion Delivered: November 1, 2017
                                 APPELLANT
                                                    APPEAL FROM THE PULASKI
 V.                                                 COUNTY CIRCUIT COURT,
                                                    FOURTEENTH DIVISION
 EDWARD MOODY                                       [NO. 60DR-11-1586]
                                     APPELLEE
                                                    HONORABLE VANN SMITH, JUDGE

                                                    AFFIRMED IN PART; REVERSED
                                                    IN PART



                               WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s February 25, 2016 order disposing of the

parties’ multiple contempt motions. On appeal, she argues that (1) appellee should be

responsible for the real-estate taxes on the marital home he received in the property-

settlement agreement, (2) the circuit court’s flatware ruling was reversible error, (3) the

circuit court erred in splitting the lion statues, (4) appellant is entitled to the full value of the

Kubota tractor, (5) the circuit court erred in ruling on her contempt motion relating to

appellee’s parental neglect without taking testimony, and (6) the circuit court erred by

denying her motion for contempt for appellee’s “harassing and annoying filings.” We affirm

in part and reverse in part.

       The parties were divorced pursuant to a divorce decree entered on January 8, 2015.

It was stated in the decree that the parties reached a “settlement compromise of all property
                                  Cite as 2017 Ark. App. 582

rights and debt liabilities existing between them, which agreement the Court [found] to be

fair, reasonable and equitable.” The agreement was “incorporated [therein] by reference.”

       Appellee filed the first motion for contempt on March 20, 2015. He stated therein

that the parties had met and divided the property by agreement and put the agreement in

writing, but that a number of items of personal property were removed from the marital

home when appellant vacated the premises. Of import to this appeal were two missing

Railroad Baron side tables; appellee’s mother’s silver, which he inherited; appellee’s half of

the china; appellee’s half of the silver-plated flatware; and two cast-stone lion statues, which

had been in front of the marital home.

       Appellant responded on March 26, 2015, denying all of appellee’s allegations and

filing a counter-petition for contempt. She sought a contempt citation against appellee for

allowing their minor child, on March 17, 2015, to “sit unrestrained and unattended, on the

rear of his convertible while [appellee] drove the vehicle in the St. Patrick’s Day Parade in

Little Rock, placing the child in danger and against the best interest in the child.” She also

alleged that during a spring break visitation in Nassau, Bahamas, “the child became lost after

[appellee] placed the child, unattended, in a ‘lazy river,’ causing the water park staff to search

nearly half an hour for the [appellee’s] whereabouts before locating him, again placing the

child in danger and against the best interest of the child.” 1 She also sought a contempt

citation based on appellee’s refusal to surrender an “expensive oriental rug,” 2 which she


       1
           Two other allegations were made that are not pertinent to this appeal.
       2
        This court notes that while there were many rugs listed in the property-settlement
agreement, some of which were described, none were described as an “oriental” rug;
therefore, it is not clear which rug appellant is referencing.
                                                2
                                 Cite as 2017 Ark. App. 582

valued at $3,800.00, and a Kubota tractor, which “had been in continual use since its

purchase in 2011 as a lawn tractor” and which she stated was designated to go with her,

though she stated that it was “not part of the property specifically identified by the Decree.”

       Appellee responded to appellant’s counter-petition on April 8, 2015, averring that

while the minor child was allowed to ride on his vehicle in the parade, it was “at a walking

pace, [and the child] was properly supervised by her father and Little Rock Police, along

with 60 to 70 other vehicle participants.” He also averred that “the minor child was allowed

to ride the ‘lazy river’ ride in the Bahamas in an inner tube in approximately 3 feet deep

water and was properly supervised and in his view at all times, along with lifeguards[.]”

Regarding the tractor, he asserted that “his farm, Moody Family Farm, LLC, purchased the

Kubota tractor in May 2011 with funds from [appellee’s] mother and [appellant] has no

interest” as the parties agreed that Moody Family Farm, LLC is a non-marital asset. He

asserted that appellant gave him the oriental rug. Where else pertinent, appellee denied the

allegations in appellant’s counterpetition for contempt.

       Appellee filed an amended motion for contempt on November 16, 2015, asserting

that contrary to the divorce decree and settlement agreement, appellant had failed to pay

the real-property taxes as ordered. Appellant filed a motion for contempt on December 18,

2015, asserting that appellee “through his counsel, continue[d] to make unreasonable

demands that serve no legitimate purpose and [were] done in an effort to drive up legal fees

and to harass and annoy the [appellant,]” in violation of the circuit court’s April 1, 2011




                                              3
                                   Cite as 2017 Ark. App. 582

restraining order enjoining and restraining each party from “harassing the adverse party[.]”3

Appellee responded on January 13, 2016, denying her allegation. 4

       A hearing on the outstanding motions was held on February 18, 2016. Adrienne

Griffis, an attorney from appellee’s counsel’s firm, testified to accompanying appellee and

his decorator to inventory the home in December 2014. She saw “pieces of silverware

packed away in storage” in a closet. They opened the storage and looked at the silverware,

which was Boulenger, using the “flashlight setting” from appellee’s cell phone. She saw

appellee attempt to take a picture of the silver flatware with his phone; he “said it didn’t

come out.” No other pictures were taken, but she prepared an inventory that originated

from appellant’s list, onto which they added. She noted premarital property in the inventory

based on the parties’ assertions of the same.

       Cindi Hall, the parties’ interior designer, testified to assisting in inventorying the

parties’ property in December 2014. She saw the “silver pieces in the marital home” in a

closet in the back hallway. She thought Griffis tried to take a picture, but she knew Griffis

took the silverware out and got the name and pattern. It was in a container and looked like

a twelve-piece setting. She found the two Railroad Baron side tables in the garage. Appellee

received four place settings of the bone Lenox China, though he was supposed to receive



       3
           Other allegations therein are not pertinent to this appeal.
       4
         Appellee’s response also included another motion for contempt; however, those
allegations are not pertinent to this appeal. Additional responses and contempt motions were
filed by both parties after the contempt motion; however, none of the allegations therein
are pertinent to this appeal.



                                                 4
                                  Cite as 2017 Ark. App. 582

six. The two cast stone lion statues were in front of the house when they did the inventory,

but were gone after appellant vacated the premises. She testified that there were “pictures

of everything” except the Railroad Baron side tables. “Nowhere on the list” did it say that

appellee was to get the lion statues. 5

       Appellee testified that the June 11, 2013 order made appellant responsible for the

property taxes on the residence from January 13, 2013, until further ordered and that the

decree made appellant responsible for utilities “and other expenses associated with the

marital residence as previously ordered by this Court until she vacates the marital home.”

He understood that to include real-estate taxes. He was awarded “any outstanding

indebtedness on the residence inclusive of taxes and insurance” and that is why he

“specifically added” language to the decree that appellant “would be responsible for what

she was due” under the previous temporary order. 6 He assumed he was responsible for any

taxes due and owing “going forward” from when appellant vacated the home. He agreed

to pay appellant $27,500 per month in child support while appellant was in the home, and

the real-estate taxes were to be covered by appellant as part of that arrangement.

       Appellee believed that the two Railroad Baron side tables found in the garage were

smaller and not the same side tables that had been in the master bedroom, which he asserted

had doors on the front to store things, unlike the two side tables found in the garage. He



       5
      The lion statues were not on the list from which the property-settlement agreement
was made.
       6
           The decree expressly states that it was approved as to form and content by both
parties.


                                              5
                                 Cite as 2017 Ark. App. 582

pulled down some boxes out of a closet in the home and gave them to Griffis and Hall. The

silverware was in there. He asserted that “it was obvious that it had been hidden because it

was the only box that was there that had anything in it.” Griffis and Hall counted the silver.

He attempted to take a picture but it was too dark. They discussed the silver after appellant

vacated the home; appellee could not find it. Appellant told him it was either in the secretary

or the dresser in the living room; it was not in either piece of furniture. There was no more

discussion about the silver. He had no receipts for the silver he alleged was purchased during

the marriage; several were wedding gifts and “others [appellant] bought to complete the

set.”

        Appellee said that appellant took pictures of everything for homeowner-insurance

purposes. There were two cast stone lion statues on the front porch that were not mentioned

on the inventory list because he “expected them to stay with the home”; “[a]nything that

wasn’t on the list was supposed to stay at the house.” He admitted that the divorce decree

“does not say anything not on the list is supposed to stay at the house”; he averred that it

was an unwritten agreement between the parties.

        Appellant testified that she had not paid the taxes on the house due for 2014 and had

not paid any portion of the taxes for 2015. She did not think she was responsible for the

2014 and 2015 real-estate taxes “because there were two areas of the decree that state that

it was [appellee’s] responsibility.” However, she admitted that the court had previously

ordered her to pay the real-estate taxes and that “she was not getting the $27,500 a month

just to pay the real estate tax” but “for child support.”




                                               6
                                  Cite as 2017 Ark. App. 582

       She testified that she “made the first draft of the property list [herself]”; she denied

listing the Boulenger silver on her original list. She asserted that the silver “did not exist”

as the parties “never had any good silverware.” She denied that there were other Railroad

Baron tables. 7 She noted that she took the bed linens that went with the beds; they had not

“put it in writing but [they] agreed in the property division that the linens that went with

the beds would go with the beds.” She stated that she did take the two cast stone lions, but

averred that they agreed she would take the lions and the patio umbrellas in exchange for

not having to divide up the “extensive” list of patio furniture. She testified that the Kubota

tractor was purchased during the marriage with an American Express card held by the

parties—not with inheritance money of Moody Farms—and that she helped pick it out. It

was to be used at the marital residence, which was eight acres in size, by a groundskeeper

they had hired a month prior to the purchase. She wanted the value of the tractor, which

she believed was valued at $17,000; it was purchased for $17,160.

       The circuit court entered an order on February 25, 2016, making the following

findings:

               a. Boulenger stainless silver flatware. The Plaintiff claims that the silverware
       never existed and that they had no silver flatware. The Defendant claims that they
       purchased the flatware during the marriage. Ms. Cindy Hall, the interior decorator,
       said that she saw the flatware in a box in a closet when the parties were dividing the
       assets. She then testified that after the Plaintiff had vacated the premises and removed
       her property, that there was no Boulenger silver flatware left at the home.

               b. The Court concludes that Ms. Hall is a credible witness and has no vested
       interest in this case. The Court finds that either the Plaintiff removed the flatware or
       it was lost while in her control. The Court orders that Plaintiff reimburse the
       Defendant the sum of $8,050.00 forthwith representing one-half of the value placed

       7
           She referred to them as both chests and tables during her testimony.
                                                7
                                Cite as 2017 Ark. App. 582

      on the flatware; or if the flatware is located in her possession, in lieu of payment, that
      she may return one-half to the Defendant. Neither Plaintiff’s Exhibit 6 nor
      Defendant’s Exhibit 1 divided the flatware.

      ....

               f. Lenox China. Originally, the parties had a 12-place setting. The [Plaintiff]
       took eight of the sets leaving the Defendant four. The Plaintiff is to return two place
       settings of bone Lenox China to the Defendant forthwith.

              g. Kubota tractor. This property was not mentioned in the Divorce Decree
       nor in the list of property to be divided. The Kubota tractor will remain with the
       Defendant at the marital home as it was purchased for the marital home. Further,
       paragraph 16(B)6 states that all personal property currently in his possession shall
       become his sole and separate property. Therefore, the Plaintiff’s claim fails.

              h. Lions. These items were not listed on the property lists. The parties will
       each receive one lion statue. The Defendant will be responsible of having one of the
       lions delivered to him at his expense. The Defendant can select the lion he wants.

While noting that appellant had filed a motion for contempt involving an Oriental rug, the

circuit court did not address the matter, stating that “the rug was never discussed” in the

hearing. Regarding the taxes owed on the home, the circuit court stated:

               23. There appears to be a conflict within the Divorce Decree, but the Decree
       specifically states in paragraph 16(B)(1) that the Plaintiff was given until February 1,
       2015 to vacate the residence. The Decree made a specific reference to the previous
       Orders of the Court that the Plaintiff be responsible for the utilities and other
       expenses associated with the marital residence until she vacates the marital home.

              24. The Court concludes that the parties negotiated a settlement whereby the
      Plaintiff would be responsible for the cost of the marital home while she remained
      living there. The parties specifically referenced the earlier Orders whereby the
      Plaintiff was responsible for real estate taxes as long as she received the $27,500.00
      per month support. The Court finds that the Plaintiff is responsible for the payment
      of the 2014 real estate taxes in the amount of $13,059.20 and one month of the 2015
      real estate taxes which is $1,088.26 for a total amount of $14,147.46. This amount
      shall be paid to the Defendant forthwith and he will be responsible for the direct
      payment of the taxes.

This timely appeal followed.


                                              8
                                   Cite as 2017 Ark. App. 582


                                        I.   Standard of Review

       Although we review traditional equity cases de novo, the test on review is whether

we can say that the trial court’s findings are clearly erroneous. 8 A finding is clearly erroneous

when, although there is evidence to support it, the reviewing court on the entire evidence

is left with a definite and firm conviction that a mistake was made. 9 We defer to the trial

court in making credibility determinations. 10 This court reviews the trial court’s conclusion

of law de novo. 11

       This court has long held that an independent property-settlement agreement, if

approved by the circuit court and incorporated into the decree, may not be subsequently

modified by the court. 12 When a contract is unambiguous, its construction is a question of

law for the court and the intent of the parties is not relevant. 13 The parties here were

represented by able counsel and entered into the contract voluntarily, so it must be enforced.




       8
Taylor v. Taylor, 2009 Ark. App. 605, at 6, 343 S.W.3d 335, 338 (citing Statler v.
Painter, 84 Ark. App. 114, 133 S.W.3d 425 (2003)).
       9
           Id. (citing A.R. v. Brown, 103 Ark. App. 1, 285 S.W.3d 716 (2008)).
       10
            Id., at 6, 343 S.W.3d at 338–39.
       11
        Fischer v. Fischer, 2015 Ark. App. 116, at 3, 456 S.W.3d 779, 781 (citing Houston v.
Houston, 67 Ark. App. 286, 999 S.W.2d 204 (1999)).
       12
            Id. (citing Jones v. Jones, 26 Ark. App. 1, 4, 759 S.W.2d 42, 44 (1988)).
       13
            Id. (citing Kennedy v. Kennedy, 53 Ark. App. 22, 918 S.W.2d 197 (1996)).


                                                 9
                                 Cite as 2017 Ark. App. 582

                                          II. Taxes

      Appellant’s first argument on appeal is that the circuit court erred in finding her

responsible for the real estate taxes on the marital home that appellee received in the

property-settlement agreement. This court does not agree.

      The November 18, 2011 temporary order was expressly incorporated in the circuit

court’s June 11, 2013 order on a motion for relief and contempt by appellant. The

November 18, 2011 temporary order stated therein:

      Defendant shall pay to Plaintiff, on or before the first of each month beginning on
      October 1, 2012, the sum of TWENTY SEVEN THOUSAND FIVE HUNDRED
      DOLLARS ($27,500.00) via direct deposit into Plaintiff’s Bank of the Ozarks
      account ending 518. That sum shall represent the child support obligation owed to
      Plaintiff and payment for all expenses Defendant was ordered to pay under this
      Court’s Temporary Order, including gas and electricity, fire insurance, home
      maintenance, real property taxes for the Little Rock residence (as specifically described
      herein below), pool services, trash services, pre-school tuition (beginning in school
      year 2013-2014 as specifically described below), and lawn maintenance. . . . Plaintiff
      shall be responsible for the 2012 Little Rock residence real property taxes for the
      months of October - December 2012 ($3,321.96) to be paid directly to the Pulaski
      County Treasurer by the due date in October 2013. Plaintiff shall be responsible for
      all Little Rock residence real property taxes from January 2013 forward until further
      order of this Court. 14

The January 8, 2015 divorce decree states:

      The Plaintiff is given until February 1, 2015 to vacate the residence at 10 Thomas
      Circle, Little Rock, Arkansas. Plaintiff shall be solely responsible for the utilities and
      other expenses associated with the marital residence as previously ordered by this Court until
      she vacates the marital home. 15 Defendant shall not be responsible for any charges or
      costs related to the marital home that Plaintiff incurs during this time.




      14
           (Emphasis added.)
      15
           (Emphasis added.)


                                               10
                                Cite as 2017 Ark. App. 582

The decree also reduced appellee’s child-support obligation to $12,000.00 per month

beginning February 1, 2015, and awarded appellant an additional $8,000.00 in child support

for the month of January 2015 only “based on [appellant’s] assumption of expenses related

to the marital home, pursuant to the parties’ agreement.”

       Despite appellant’s argument that the circuit court erred in finding that the language

in the agreement is ambiguous, it is clear that the circuit court did not make such a finding,

stating in its February 25, 2016 order only that “[t]here appears to be a conflict within the

Divorce Decree[.]” It stated that the parties “specifically referenced the earlier Orders

whereby [appellant] was responsible for [real-]estate taxes as long as she received the

$27,500.00 per month support” and found appellant responsible for the real-estate taxes on

the home for the year of 2014 and the month of January 2015. Because it is clear from the

plain language of the divorce decree that the parties agreed—as testified to by appellee—

that appellant would receive an increased amount of support for the duration of her stay in

the marital home for the express purpose of paying certain expenses, inclusive of the martial

home’s real-estate taxes, in addition to child support, we find no error.

                                     III. Flatware

       Appellant’s second argument on appeal is that the circuit court’s silver flatware ruling

was reversible error. Appellant’s arguments on this point are that the testimony was

inconsistent, biased, implausible, and unsupported by credible evidence. Appellee, Griffis,

and Hall testified that they saw the flatware in a closet in the marital home before appellant

vacated the home, and that the flatware was not in the home thereafter. The circuit court

expressly found Hall to be a credible witness with “no vested interest in [the] case.” Since


                                              11
                                   Cite as 2017 Ark. App. 582

appellant testified that the silver flatware did not exist, she is asking this court to reweigh

the evidence and the credibility given to it. Circuit courts are charged with making factual

findings and assessing credibility. 16 This court gives due deference to the circuit court’s

superior position to determine the credibility of witnesses and the weight to be given to

their testimony. 17 This court has the authority to reverse those findings only when left with

a firm conviction that the circuit court made a mistake. 18 We do not have a firm conviction

that a mistake has been made.

       Appellant also argues under this point that the circuit court erred in crediting

appellee’s groundless and arbitrary valuation of the silver flatware. At no point during the

hearing, or in any motion, did appellant raise this argument. 19 Furthermore, appellant does

not assert any legal authority to support this argument. This court may refuse to consider an

argument where appellant fails to cite any legal authority, and the failure to cite authority

or make a convincing argument is sufficient reason for affirmance. 20




       16
            Branch v. Branch, 2016 Ark. App. 613, at 6, 508 S.W.3d 911, 915.
       17
            Id. (citing Skokos v. Skokos, 344 Ark. 420, 40 S.W.3d 768 (2001)).
       18
            Id. (citing Norman v. Norman, 342 Ark. 493, 30 S.W.3d 83 (2000)).
       19
         Foster v. Foster, 2010 Ark. App. 594, at 11, 377 S.W.3d 497, 505 (citing Taylor v.
Taylor, 369 Ark. 31, 250 S.W.3d 232 (2007) (“[W]e will not entertain arguments on
appeal that were not raised before the trial court.”)).
       20
         Jewell v. Fletcher, 2010 Ark. 195, at 24, 377 S.W.3d 176, 191 (citing Middleton v.
Lockhart, 344 Ark. 572, 43 S.W.3d 113 (2001)).


                                               12
                                  Cite as 2017 Ark. App. 582

                                     IV. Lion Statues

       Appellant’s third argument on appeal is that the circuit court erred in splitting the

lion statues. She asserts that the circuit court’s ruling was “contrary to the facts” and

“inconsistent with [its] ruling concerning the Kubota Tractor”; however, she provides no

legal authority to support either argument. The failure to cite authority is sufficient reason

to affirm the circuit court’s ruling on this point. 21 However, this court will note that

Arkansas Code Annotated section 9-12-315(a) provides that “[a]ll marital property shall be

distributed one-half to each party unless the court finds such a division to be inequitable.” 22

By virtue of its ruling, the circuit court obviously found splitting the lion statues to be

equitable. This court cannot find that it erred in doing so.

                                    V. Kubota Tractor

       Appellant’s fourth argument on appeal is that she is entitled to the full value of the

Kubota tractor. 23 Appellant argues that the rationale of the tractor being “purchased for the




       21
         Kelly v. Kelly, 2014 Ark. 543, at 12, 453 S.W.3d 655, 663 (citing Nielsen v. Berger-
Nielsen, 347 Ark. 996, 69 S.W.3d 414 (2002)).
       22
        Dew v. Dew, 2012 Ark. App. 122, at 7, 390 S.W.3d 764, 769 (citing Ark. Code
Ann. § 9-12-315(a) (Repl. 2009)).
       23
         Appellant argues first that the tractor was on the property-division list. We note
that despite the circuit court’s assertion that the tractor was not on the property-division list,
the tractor was on the list, being identified by appellee as nonmarital property and being
chosen by appellant pursuant to the property division, while noting that appellee claimed
the tractor was nonmarital. The assertion that the tractor was not on the property list was
not clearly erroneous because the circuit court’s order does not appear to rely on the fact
that the tractor was allegedly not on the list in making its decision.


                                               13
                                   Cite as 2017 Ark. App. 582

home is both inconsistent and improper”; and that she should have gotten the tractor

because it was in her possession—not appellee’s—at the time of the decree.

       We review divorce cases de novo. 24 With respect to the division of property in a

divorce case, we review the court’s findings of fact and affirm them unless they are clearly

erroneous, or against the preponderance of the evidence; the division of property itself is

also reviewed, and the same standard applies. 25 We give due deference to the trial court’s

superior position to determine the credibility of witnesses and the weight to be given their

testimony. 26 In order to demonstrate that the circuit court’s ruling was erroneous, the

appellant must show that the circuit court abused its discretion by making a decision that

was arbitrary or groundless. 27

       Arkansas Code Annotated section 9-12-315(a) provides that all marital property shall

be distributed one-half to each party unless the court finds such a division to be inequitable. 28

The court may make some other division that it deems equitable; however, when it decides

not to divide the property equally between the parties, it must recite its basis and reasons for

the unequal division in its order. 29


       24
         Fields v. Fields, 2015 Ark. App. 143, at 2, 457 S.W.3d 301, 304 (citing Skokos v.
Skokos, 344 Ark. 420, 425, 40 S.W.3d 768, 771 (2001)).
       25
            Id. at 2–3, 457 S.W.3d at 304 (citing Skokos, at 425, 40 S.W.3d at 772).
       26
            Id. at 3, 457 S.W.3d at 304.
       27
       Kelly, 2014 Ark. 543, at 5–6, 453 S.W.3d at 660 (citing Hernandez v. Hernandez,
371 Ark. 323, 265 S.W.3d 746 (2007)).
       28
            Johnson v. Johnson, 2011 Ark. App. 276, at 8, 378 S.W.3d 889, 895 (2011).
       29
            Id. at 8–9, 378 S.W.3d at 895.
                                               14
                                 Cite as 2017 Ark. App. 582

       Appellant testified that the tractor was purchased on April 21, 2011, during the

marriage, with the parties’ American Express credit card at the Fiser Kubota Store, after the

parties had hired a groundskeeper for the marital residence in March 2011. She submitted

into evidence an American Express “2011 Year-End Summary” that showed a purchase was

made from “FISER TRUCK AND TRACALEXANDER AR” on April 21, 2011, for

$17,160.00; appellee did not object to admission of the summary. Appellee provided no

testimony regarding the tractor; however, he argued in pleadings below that he “purchased

the Kubota tractor in May 2011 with funds from [his] mother and [appellant] has no marital

interest.” No evidence was submitted to support appellee’s assertion. Regarding personal

property, the divorce decree stated that division should be made as follows:

       [T]he parties shall agree on a division of the marital property at the above-mentioned
       residences as follows. The parties shall divide the marital personal property by
       alternating picks from a master list until all personal property has been chosen. If the
       parties are unable to divide marital personal property, same should be sold at public
       sale on the petition for the same by either party, but in any event not later than
       March 15, 2015.

       The burden was on appellee to establish that the property was his separate nonmarital

property, 30 and this court cannot hold that he met his burden; therefore, the tractor is marital

property. The only evidence of the value of the tractor is appellant’s testimony and the

American Express “2011 Year-End Summary.” Accordingly, we reverse on this point.




       30
        Johnson v. Johnson, 2011 Ark. App. 276, at 8, 378 S.W.3d 889, 895 (citing Davis v.
Davis, 79 Ark. App. 178, 84 S.W.3d 447 (2002)).


                                               15
                                 Cite as 2017 Ark. App. 582

                                  VI. Ruling without Testimony

        Appellant’s fifth argument is that the circuit court erred in ruling on the appellant’s

contempt motion relating to appellee’s parental neglect without taking testimony, stating

that:

        Due to the short nature of the hearing, and the trial court’s admonition that there
        would be no continuance or further hearing on the pending matters, the trial court
        was not provided any evidence or testimony on those pending contempt matters.
        The trial court acknowledged that testimony and evidence were not submitted on
        some issues due to the time constraints. Nevertheless, the trial court “dismissed” the
        contempt motion and cautioned both parties to make sure that the child is safe.

She argues that that particular contempt motion was “most important because it concerned

the care and wellbeing” of the parties’ child. However, she provided no testimony on the

matter; neither did appellee. This court notes that the circuit court did not deny appellant

an opportunity to testify regarding the neglect allegations in her motion, but simply stated

that the matter would “finish at 4:30” and that the court “[was not] going a minute longer

and we’re not resetting[.]” Because appellant provided no testimony or evidence in support

of her contempt motion, this court cannot find that the circuit erred in dismissing the same.

                           VII. Harassing and Annoying Filings

        Appellant’s final argument is that the circuit court erred by denying her motion for

contempt for appellee’s “harassing and annoying filings.” The substance of this argument is

that appellee “filed multiple frivolous, petty, and harassing claims in his motions for

contempt” that were “not worthy of the trial court’s time[.]” Disobedience of any valid

judgment, order, or decree of a court having jurisdiction to enter it may constitute




                                              16
                                Cite as 2017 Ark. App. 582

contempt, and punishment for such contempt is an inherent power of the court. 31

Disobedience must be willful. 32 Furthermore, her argument relies solely on her perception

of appellee’s filings as harassing and annoying and her personal determination of what was

worthy of the circuit court’s time. She provides no evidence that appellee’s filings were

willfully disobedient of any court order. This court does not weigh or make credibility

determinations. 33 Furthermore, noting again that the circuit court did not limit what

motions could be addressed—where appellant specifically listed this motion when the circuit

court asked what would be addressed at the hearing—and that appellant did not provide any

testimony below with regard to this contempt motion, we again hold that there was no

clear error.

       Affirmed in part; reversed in part.

       VIRDEN and KLAPPENBACH, JJ., agree.

       Wright Law Firm, by: Victor D. “Trey” Wright III, for appellant.

       Judson C. Kidd, for appellee.




       31
        Balcom v. Crain, 2016 Ark. App. 313, at 3, 496 S.W.3d 405, 407 (citing Brock v.
Eubanks, 102 Ark. App. 165, 288 S.W.3d 272 (2008)).
       32
        Erskin v. Stout, 2015 Ark. App. 533, at 10, 472 S.W.3d 159, 165 (citing Kilman v.
Kennard, 2011 Ark. App. 454, at 7, 384 S.W.3d 647, 651).
       33
        Downum v. Downum, 101 Ark. App. 243, 257, 274 S.W.3d 349, 359 (2008) (citing
Hunt v. Perry, 357 Ark. 224, 162 S.W.3d 891 (2004); Word v. Remick, 75 Ark. App. 390, 58
S.W.3d 422 (2001) (“our supreme court and this court have often declared that we accord
deference to the superior position of trial judges in determining the credibility of witnesses
and the weight to be given their testimony.”)).


                                             17